                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007


                                                       March 18, 2020

By ECF and Email

Honorable Katherine Polk Failla

                                                             MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

       Re:     Brantley v. Municipal Credit Union et al., 19 Civ. 10994 (KPF)

Dear Judge Failla:

         This Office currently represents the National Credit Union Administration (“NCUA”) in
its capacity as conservator of the Municipal Credit Union (“MCU”) in the above-referenced
litigation. I write respectfully to request that Defendant NCUA’s time to answer the Second
Amended Complaint (ECF No. 9) be extended—potentially nunc pro tunc—to April 23, 2020, 1
and that the Initial Conference currently scheduled for March 24, 2020, be adjourned until after
that date.

         In its role as conservator, the Board of the NCUA succeeds to “all rights, titles, powers,
and privileges of the credit union,” and may “conduct all business of the credit union” and
“perform all functions of the credit union in the name of the credit union which is consistent with
the appointment as conservator.” 12 U.S.C. § 1787(b)(2)(A)(i), (B)(i), (B)(iii). Courts have held
for structurally similar agencies that, when sued solely in their capacity as conservator for a
financial institution, the agency “is not the United States,” and that “Plaintiff’s claim is, therefore,
actually one between two non-governmental parties.” Ameristar Fin. Servicing, Co. v. United
States, 75 Fed. Cl. 807, 812 (2007) (discussing Federal Deposit Insurance Corporation). The
NCUA thus intends to retain private counsel to represent its interests as conservator of the MCU
in this litigation. It therefore requests an extension of time to retain such counsel, substitute the
new counsel for the United States Attorney’s Office, and respond to the Second Amended
Complaint.


1
  The Second Amended Complaint was filed on January 3, 2020, and according to the docket was
served on all parties on January 24, 2020 (ECF Nos. 12-19). Pursuant to Federal Rule of Civil
Procedure 12(a)(1)(A)(ii), the non-federal defendants’ time to answer was set as February 14,
2020, while pursuant to Rule 12(a)(2) the NCUA’s time to answer was set as March 24, 2020. As
discussed herein, there is some ambiguity about whether the NCUA is a federal agency for
purposes of Rule 12(a)(2) when acting solely in its capacity as a conservator of a private credit
union, and thus it is not clear what the correct original deadline was for the agency to respond to
the complaint.
                                                                                            Page 2



        This is the NCUA’s first request for an extension or adjournment. All other Defendants
consent to this request. Plaintiff does not consent, stating that the NCUA has already had sufficient
time to answer the Complaint and that an additional extension would impede resolution of the case.

       I thank the Court for its consideration.


                                              Respectfully,

                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York

                                      By:         /s/ Lucas Issacharoff
                                              Lucas Issacharoff
                                              Assistant United States Attorney
                                              86 Chambers Street, Third Floor
                                              New York, New York 10007
                                              Tel.: (212) 637-2737
                                              Email: Lucas.Issacharoff@usdoj.gov



Application GRANTED. Defendant National Credit Union Association
("NCUA") shall respond to the Second Amended Complaint on or before
April 23, 2020. Further extensions of time shall not be granted.
The initial pretrial conference currently scheduled for March 24,
2020, is hereby ADJOURNED to May 5, 2020, at 10:00 a.m. in Courtroom
618 of the Thurgood Marshall Courthouse, 40 Foley Square, New York,
New York.

The Clerk of Court is directed to mail a copy of this Endorsement to
Plaintiff.


Dated:         March 18, 2020                          SO ORDERED.
               New York, New York



                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE
